DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2017/004310 filed 02/07/2017, which claims benefit of the Japanese Application No. JP2016-023453, filed 02/10/2016, has been received and acknowledged. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-8 under 35 U.S.C. § 103 over Matsuda (U.S. 2011/0162762) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yuse (U.S. 2006/0137769).  

Regarding Claim 1, Yuse teaches a high strength steel sheet and method for manufacturing (abstract). Yuse teaches a high strength steel sheet having a chemical composition comprising the components listed below within Table I (paragraph [0019]; Table 1). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP2131.03.

Table I – The composition of instant claim 1 compared to the teachings of Yuse (U.S. 2006/0137769).
Ref.
CWt %
SiWt %
MnWt %
PWt %
SWt %
AlWt %
NWt %
FeWt %
Claim 1
0.20 - 0.40
0.5 - 2.5
3.0 - 5.0
≤ 0.1
≤ 0.01
0.01 - 0.5
≤ 0.01
Bal.
Yuse [0019]
0.25 - 0.60
1.0 - 3.0
1.0 - 3.5
≤ 0.15
≤ 0.02
≥ 0 - 1.5
0
Bal.
Yuse
Ex. F-1
0.40
2.02
3.15
0.011
0.002
0.030
0
Bal.


Yuse teaches the steel sheet having a microstructure including, in terms of area fraction with respect to the whole steel sheet microstructure, 80% or more of bainitic ferrite and martensite (Thus meeting the claimed requirement of “lower bainite in an amount of 40% or more and less than 85%, martensite including tempered martensite in an amount of 5% or more and less than 40%”); 1% or more of residual austenite (Thus meeting the claimed limitation of “retained austenite in an amount of 10% or more and 30% or less”); and 0% polygonal ferrite (paragraph [0019]). Furthermore, the example used above (F-1) possesses a microstructure that directly reads upon the instant claim - 12% retained austenite and 88% bainite and martensite (paragraph [0144]; Table 2). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions , the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP2131.03.
With respect to the properties of the steel, Yuse teaches a tensile strength of 1180 MPa or higher (paragraph [0020]) and the example F-1 as having a tensile strength of 1376 (paragraph [0144]; Table 2). Yuse teaches a total elongation within example F1 as being 14% (paragraph [0144]; Table 2), thus the tensile strength × total elongation equals 19,264. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions , the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP2131.03.
The examiner points out that Yuse is silent to a hole expansion ratio. However, Yuse teaches an identical method, specifically - performing hot rolling and cold rolling on a steel slab (paragraph [0134]); annealing the cold-rolled steel in a temperature range in which an austenite single phase is formed for a holding time of 15 seconds or more and 1000 second or less (paragraph [0135]); and cooling the annealed steel sheet at an average cooling rate of 3°C/s or more to a first temperate range of (Ms temperature -100°C) or higher and lower than the Ms temperature; and heating the cooled steel sheet to a second temperature range of 300°C or higher, (Bs temperature -50°C) or lower, and 400°C or lower, and holding the heated steel sheet in the second temperature range for 15 seconds or more and 1000 seconds or less (paragraph [0135]). Therefore, with respect to the limitation of “(tensile strength × hole expansion ratio) of 40000 MPa·% or more”, the examiner points out that if one uses the method of Yuse with the composition of Yuse (e.g., paragraphs [0019], and [0134]-[0135]), one would appreciate that process and structure of Yuse is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a hole expansion ratio would result such that when multiplied by the tensile strength would result in a value of 40000 MPa·% or more would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 2, Yuse teaches an average crystal grain diameter of the retained austenite in the steel sheet microstructure as being 1 µm or less (paragraph [0021]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions , the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP2131.03. 
Regarding Claim 3, and Claim 4, with respect to the feature of “an average C content in the retained austenite in the steel sheet microstructure being 0.60 mass% or more” - the examiner points out that Yuse teaches an identical method, specifically - performing hot rolling and cold rolling on a steel slab (paragraph [0134]); annealing the cold-rolled steel in a temperature range in which an austenite single phase is formed for a holding time of 15 seconds or more and 1000 second or less (paragraph [0135]); and cooling the annealed steel sheet at an average cooling rate of 3°C/s or more to a first temperate range of (Ms temperature -100°C) or higher and lower than the Ms temperature; and heating the cooled steel sheet to a second temperature range of 300°C or higher, (Bs temperature -50°C) or lower, and 400°C or lower, and holding the heated steel sheet in the second temperature range for 15 seconds or more and 1000 seconds or less (paragraph [0135]). Therefore, with respect to the limitation of “an average C content in the retained austenite in the steel sheet microstructure being 0.60 mass% or more”, the examiner points out that if one uses the method of Yuse with the composition of Yuse (e.g., paragraphs [0019], and [0134]-[0135]), one would appreciate that process and structure of Yuse is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that an average C content within the retained austenite in the steel sheet microstructure being  0.60 mass% or more within the microstructure would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 5, Claim 6, Claim 7, and Claim 8, Yuse teaches the example F-1 as having an amount of Mo of 0.2% (Table 1). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP2131.03.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735